NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSEPH PATRICK ROMAN SIMON,                     No. 15-56789

                  Plaintiff-Appellant,           D.C. No. 5:13-cv-02281-RGK-E

   v.
                                                 MEMORANDUM*
 JAMES E. HENNING, Facility Chaplain,
 individual and official capacity; H.
 GOMEZ, Facility Commander, individual
 and official capacity,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California pretrial detainee Joseph Patrick Roman Simon appeals pro se

from the district court’s summary judgment for failure to exhaust administrative


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remedies in his § 1983 action relating to his alleged denial of kosher meals and

Passover observance. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We vacate and

remand.

      The district court dismissed Simon’s action for failure to exhaust, finding

that Simon failed to provide evidence that he was unaware of West Valley

Detention Center’s grievance procedures in 2012 and 2013. However, Simon

provided evidence that the resources available to him during this period failed to

explain that he was required to file a second appeal with the facility manager, and

that Simon was not otherwise made aware of a second level of appeal. This

evidence was sufficient to raise a genuine issue of material fact as to whether

administrative remedies were effectively unavailable to Simon. See Ross v. Blake,

136 S. Ct. 1850, 1859 (2016) (“[W]hen a remedy is . . . essentially ‘unknowable’ –

so that no ordinary prisoner can make sense of what it demands – then it is also

unavailable.”). Accordingly, we vacate and remand for further proceedings.

      Simon’s motion informing the court of retaliatory conduct of jail officials,

filed on February 19, 2016, is denied.

      VACATED and REMANDED.

                                          2                                   15-56789